Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
           DETAILED ACTION
This office action is in response to the communication filed on 12/10/2021. Claims 1-10 and 12-20 are pending in the application. Claims 1-10 and 12-20 have been rejected. 
Response to Arguments
Applicant’s arguments, see remarks, filed on 12/10/2021, with respect to 35 USC 103 type rejections of claims 1-10 and 12-20 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of   FAN et al reference (please see office action below for detail explanations) 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 USC 112(b) for the following reasons: Claim 15 recites the limitations “the range” in limitations “the pre-determined brightness differential value within the range”.  However, there is insufficient antecedent basis for the limitations “the range” in the claim. Claims 16-20 are 
	                          Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over  US 2017/0161906 A1 (hereinafter DAVIS et al) in view of US 2018/0173980 A1 (hereinafter FAN et al)
Regarding claim 1, DAVIS et al teaches a method for authenticating a user with a computing device, the computing device having an associated camera and a display screen, comprising:
capturing one or more images of a user’s face with a camera associated with the computing device  (note para. [0011], [0068], [0077], [0078]);
processing the image to identify the user’s face in the one or more images (note para. [0011], [0019], [0068], [0078]);
processing the image to evaluate an first illumination level of a first  (note para. [0005], [0049], [0109], [0112]);
comparing the first illumination level to the second illumination level (note para. [0005]: for example, a comparison of the lighting level on one side of the face  to the other side; and para. [0061], [0109], [0112]);
determining a first portion of a the display screen which opposes the first  (note para. [0005], [0049], [0112], [0120]);
responsive to  the  first illumination level being below the second illumination level, and  (note para. [0019], [0084]), increasing the brightness of the first portion of the display screen (note para. [0011], [0053], [0084], [0112]: multiple threshold illumination levels associated with different levels of reliability of the identity verification); and 
responsive to the second illumination level being below the first illumination level, and  (note para. [0019], [0109]), increasing the brightness of the second portion of the display screen (note para. [0005]: controls the lighting assemblies such that the face is evenly illuminated; and para.  [0053], [0084], [0112]: adjusting lighting/ brightness level of the screen or part of the screen; creating balanced/ normalized illumination of user face)
DAVIS et al  fails to teach expressly 
processing the image to evaluate an first illumination level of a first portion of the user’s face and an second illumination level of a second portion of the user’s face in the one or more images;  determining a first portion of a the display screen which opposes the first portion of the user’s face and a second portion of the display screen which opposes the second portion of the user’s face; responsive to  the  first illumination level being below the second illumination level, and a difference between the first illumination level and the second illumination level being above a threshold value; and responsive to the second illumination level being below the first illumination level, and the difference being above the threshold value, increasing the brightness of the second portion of the display screen.
However, FAN et al teaches processing the image to evaluate an first illumination level of a first portion of the user’s face and an second illumination level of a second portion of the user’s face in the one or more images (note para. [0045]: the image acquisition device is configured to acquire a plurality of illumination images, which are respectively corresponding to various modes of the illumination light, of the face to be verified; see also para. [0332], [0380]: illumination levels of first and second area/ region of the face); 
determining a first portion of a the display screen which opposes the first portion of the user’s face and a second portion of the display screen which opposes the second portion of the user’s face  (note para. [0168]: For example, the processing device 230 can be disposed at an opposite side of the light-emitting side   of the display screen; see also para. [0006], [0129]: the light source   can be disposed at an upper area, a left area or a right area of the display screen);
responsive to  the  first illumination level being below the second illumination level, and a difference between the first illumination level and the second illumination level being above a threshold value  (note para. [0299]: determining whether or not the preset requirement of the image acquisition condition is satisfied according to the face region detected in the real-time image; and para. [0059], [0306], [0318]);
responsive to the second illumination level being below the first illumination level, and the difference being above the threshold value, increasing the brightness of the second portion of the display screen  (note  para. [0059]: acquiring the plurality of illumination images based on the plurality of illumination images, and prompt user to find a location without the bright light to perform the face liveness detection if the face to be verified is illuminated by the bright light; and para. [0130]:  When the position of the luminous area of the first area 151 changes relative to the face to verified … the position of the illumination light can be dynamically changed; and para. [0306]: user to know current image acquisition condition and the difference between the current image acquisition condition and the preset requirements, so that the user can adjust its pose or the image acquisition device (or the device for face liveness detection comprising the image acquisition device; see also para. [0006], [0333])
FAN et al and DAVIS et al  are analogous art because they are from the same field of endeavor of   user identity verification using biometric authentication.  Therefore, at the time of effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in art to modify DAVIS et al   method to further include the features of responsive to  the  first illumination level being below the second illumination level, and a difference between the first illumination level and the second illumination level being above a threshold value; and responsive to the second illumination level being below the first illumination level, and the difference being above the threshold value, increasing the brightness of the second portion of the display screen taught by FAN et al since such arrangements would be desirable to the users to dynamically adjust/ balance the illumination levels for different portions of the screen by satisfying a suitable face authentication condition  (note, FAN et al, para. [0006], [0047])
Regarding claim 2, it is rejected applying as same motivation and rationale applied above rejecting claim 1, furthermore, FAN et al teaches the method wherein the authentication is liveness and three dimensionality detection (note para. [0165], [0237]: liveness and three-dimensional face detection)
Regarding claim 3, it is rejected applying as same motivation and rationale applied above rejecting claim 1, furthermore, FAN et al teaches the method wherein the authentication is three dimensionality detection and identity verification (note para. [0165], [0215], [0237])
Regarding claim 4, it is rejected applying as same motivation and rationale applied above rejecting claim 1, furthermore, FAN et al teaches the method of claim 1 wherein the one or more images comprises a first image and a second image and the method further comprises:
comparing the first image to the second image to evaluate differences between the first image and the second image to verify that the one or more images were captured from a live three- dimensional face (note para. [0111], [0262]: plurality of face illumination images are captures and authenticated for liveness detection; see also para. [0006], [0130]); and
comparing the first image, the second image, or both to a previously captured and stored image to verify identify of the user (para. [0006], [0111], [0262])
Regarding claim 5, it is rejected applying as same motivation and rationale applied above rejecting claim 1, furthermore, FAN et al teaches the method of claim 1, wherein the one or more images comprises a first image and a second image and capturing the second image occurs with a distance between the user’s face and the camera that is different than a distance between the user’s face and the camera than when the first image is captured (note para. [0024], [0211], [0301], [0344]: capturing and verifying face images from different moving distances)
Regarding claim 6, DAVIS et al teaches the method of claim 1 further comprising detecting portions of the user’s face which are at an illumination level that is greater than a maximum illumination level and decreasing screen brightness at portions of the screen which oppose the portions of the user’s face which are at an illumination level that is greater than a maximum illumination level (note para. [0077], [0110]: adjusting illumination level by camera capturing images)
Regarding claim 7, DAVIS et al teaches the method of claim 1 further comprising balancing the first illumination level or the second illumination by also reducing brightness of a portion of the display screen that does not have its brightness level increased (note para. [0024], [0053], [0109]: creating balanced/ normalized illumination of user face)
Regarding claim 8, DAVIS et al teaches a system for dynamically balancing illumination of a user’s face during an authentication session:
a computing device (note figure 1.1; para. [0040]: terminal 1) that includes a screen (note figure 1.10; para. [0040]: touchscreen display 10), a camera (note figure 1.20; para. [0040]: camera 20), a processor (note para. [0041]: processor 11), and a memory (note para. [0060]: memory storage), the memory configured with non-transitory processor executable code capable of being executed by the processor (note para. [0018]: computer-executable code), the processor executable code configured to:
capturing images of the user’s face with the camera during an authentication session, such that the user’s face is facing the screen (note para. [0011], [0068], [0077], [0078]);
determining a brightness differential between a first  (note para. [0005], [0049], [0112], [0120]); 
responsive to the brightness  (note para. [0019], [0084]), controlling screen brightness to establish the brightness  (note para. [0011], [0053], [0084], [0112]: multiple threshold illumination levels associated with different levels of reliability of the identity verification);
continuing to monitor the brightness  (note para. [0005]: controlling the lighting assemblies such that the face is evenly illuminated; and para.  [0053], [0084], [0112]: adjusting lighting/ brightness level of the screen or part of the screen; creating balanced/ normalized illumination of user face)
DAVIS et al  fails to teach expressly 
determining a brightness differential between a first portion and a second portion  of the user’s face in the images;
responsive to the brightness  differential exceeding a brightness differential threshold, controlling screen brightness to establish the brightness differential to be within the brightness differential threshold; and 
responsive to the brightness  differential exceeding a brightness differential threshold, controlling screen brightness to establish the brightness differential to be within the brightness differential threshold.
However, FAN et al teaches
determining a brightness differential between a first portion and a second portion  of the user’s face in the images (note para. [0045]: the image acquisition device is configured to acquire a plurality of illumination images, which are respectively corresponding to various modes of the illumination light, of the face to be verified; see also para. [0332], [0380]: illumination levels of first and second area/ region of the face); 
responsive to the brightness  differential exceeding a brightness differential threshold, controlling screen brightness to establish the brightness differential to be within the brightness differential threshold  (note  para. [0059]: acquiring the plurality of illumination images based on the plurality of illumination images, and prompt user to find a location without the bright light to perform the face liveness detection if the face to be verified is illuminated by the bright light; and para. [0130]:  When the position of the luminous area of the first area 151 changes relative to the face to verified … the position of the illumination light can be dynamically changed; and para. [0306]: user to know current image acquisition condition and the difference between the current image acquisition condition and the preset requirements, so that the user can adjust its pose or the image acquisition device (or the device for face liveness detection comprising the image acquisition device; see also para. [0006], [0333]);
responsive to the brightness  differential exceeding a brightness differential threshold, controlling screen brightness to establish the brightness differential to be within the brightness differential threshold (note  para. [0059]: acquiring the plurality of illumination images based on the plurality of illumination images, and prompt user to find a location without the bright light to perform the face liveness detection if the face to be verified is illuminated by the bright light; and para. [0130]:  When the position of the luminous area of the first area 151 changes relative to the face to verified … the position of the illumination light can be dynamically changed; and para. [0306]: user to know current image acquisition condition and the difference between the current image acquisition condition and the preset requirements, so that the user can adjust its pose or the image acquisition device (or the device for face liveness detection comprising the image acquisition device; see also para. [0006], [0333])
FAN et al and DAVIS et al  are analogous art because they are from the same field of endeavor of   user identity verification using biometric authentication.  Therefore, at the time of effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in art to modify DAVIS et al   method to further include the features of responsive to the brightness  differential exceeding a brightness differential threshold, controlling screen brightness to establish the brightness differential to be within the brightness differential threshold; and  responsive to the brightness  differential exceeding a brightness differential threshold, controlling screen brightness to establish the brightness differential to be within the brightness differential threshold taught by FAN et al since such arrangements would be desirable to the users to dynamically adjust/ balance the illumination levels for different portions of the screen by satisfying a suitable face authentication condition  (note, FAN et al, para. [0006], [0047])
Regarding claim 9, it is rejected applying as same motivation and rationale applied above rejecting claim 8, furthermore, DAVIS et al teaches wherein the processor executable code is configured to calculate a second brightness differential between the bright area of the user’s face and the dark areas of the user’s face in an image and if the brightness differential exceeds a second brightness differential threshold, then increasing brightness of one or more portions of a screen that oppose the dark areas of the user’s face (note para. [0005], [0077], [0110]: adjusting illumination level by camera capturing images) Furthermore, FAN et al teaches the system of claim 8, wherein if the brightness differential exceeds a second brightness differential threshold, then increasing brightness of one or more portions of a screen that oppose the dark areas of the user’s face (note  para. [0059]: prompt user to find a location without the bright light to perform the face liveness detection if the face to be verified is illuminated by the bright light; and para. [0130]:  When the position of the luminous area of the first area 151 changes relative to the face to verified … the position of the illumination light can be dynamically changed; see also para. [0006])
Regarding claim 10, it is rejected applying as same motivation and rationale applied above rejecting claim 9, furthermore, FAN et al teaches  the system wherein the processor executable code is further configured to decrease brightness of one or more portions of the screen that oppose the bright area of the user’s face (note  para. [0059]: acquiring the plurality of illumination images based on the plurality of illumination images, and prompt user to find a location without the bright light to perform the face liveness detection if the face to be verified is illuminated by the bright light; and para. [0130]:  When the position of the luminous area of the first area 151 changes relative to the face to verified … the position of the illumination light can be dynamically changed; see also para. [0006], [0306])
Regarding claim 12, it is rejected applying as same motivation and rationale applied above rejecting claim 8, furthermore, FAN et al teaches the system wherein capturing images of the user’s face during an authentication session comprises capturing at least one image at a first distance between the user’s face and the camera and capturing at least one image at a second distance between the user’s face and the camera, the first distance different than the second distance (note para. [0024], [0211], [0301]: capturing face images from different moving distances)
Regarding claim 13, it is rejected applying as same motivation and rationale applied above rejecting claim 8, furthermore, FAN et al teaches the system of claim 12 wherein authentication includes comparing the at least one image captured at a first distance to the at least one image captured at a second distance to expected differences and only authenticating when the expected differences resulting from the change in distance are present in the comparison (note para. [0024], [0211], [0301], [0344]: capturing and verifying face images from different moving distances)
Regarding claim 14, DAVIS et al teaches the system of claim 8 wherein dynamically adjusting screen brightness to maintain the brightness differential to be within the brightness differential threshold comprises adjusting a portion of the screen brighter while leaving a portion of the screen unchanged (note para. [0024], [0109]: balancing the illumination level of different portions of user face/ screen; and para. [0011], [0112]: multiple threshold illumination levels associated with different levels of reliability of the identity verification)
Regarding claim 15, DAVIS et al teaches a method for balancing illumination of a user’s face during an authentication session comprising:
capturing one or more images of a user’s face with a computing device (note figure 1.1; para. [0040]: terminal 1), the computing device having a camera (note figure 1.20; para. [0040]: camera 20), a screen (note figure 1.10; para. [0040]: touchscreen display 10), a processor (note para. [0041]: processor 11), and memory (note para. [0060]: memory storage), the memory configured with non- transitory machine executable code executable (note para. [0018]: computer-executable code) by the processor;
monitoring the brightness levels of the user’s face in the one or more of the images to determine if a brightness  (note para. [0005]: for example, a comparison of the lighting level on one side of the face to the other side; and para. [0061], [0109], [0112]); and 
responsive to the determining that the brightness (note para. [0005]: controls the lighting assemblies such that the face is evenly illuminated; and para.  [0053], [0084], [0112]: adjusting lighting/ brightness level of the screen or part of the screen; creating balanced/ normalized illumination of user face)
DAVIS et al  fails to teach expressly 
monitoring the brightness levels of the user’s face in the one or more of the images to determine if a brightness differential between a first portion and a second portion of the user’s face have is greater than a pre-determined brightness differential value; and 
responsive to the determining that the brightness differential is greater than the pre-determined brightness differential value, dynamically increasing or decreasing brightness of one or more areas of the screen to establish the brightness differential to be smaller than, or equal to, the pre-determined brightness differential within the range.
However, FAN et al teaches
monitoring the brightness levels of the user’s face in the one or more of the images to determine if a brightness differential between a first portion and a second portion of the user’s face have is greater than a pre-determined brightness differential value (note para. [0045]: the image acquisition device is configured to acquire a plurality of illumination images, which are respectively corresponding to various modes of the illumination light, of the face to be verified; para. [0201] For example, the mode of the illumination light   irradiated on the face  to be verified can be dynamically changed according to a predetermined  rule or randomly; see also para. [0332], [0380]: illumination levels of first and second area/ region of the face); and 
responsive to the determining that the brightness differential is greater than the pre-determined brightness differential value, dynamically increasing or decreasing brightness of one or more areas of the screen to establish the brightness differential to be smaller than, or equal to, the pre-determined brightness differential within the range (note  para. [0059]: acquiring the plurality of illumination images based on the plurality of illumination images, and prompt user to find a location without the bright light to perform the face liveness detection if the face to be verified is illuminated by the bright light; and para. [0130]:  When the position of the luminous area of the first area 151 changes relative to the face to verified … the position of the illumination light can be dynamically changed; and para. [0201] For example, the mode of the illumination light   irradiated on the face to be verified can be dynamically changed according to a predetermined rule or randomly; and para. [0306]: user to know current image acquisition condition and the difference between the current image acquisition condition and the preset requirements, so that the user can adjust its pose or the image acquisition device (or the device for face liveness detection comprising the image acquisition device; see also para. [0006], [0333])
FAN et al and DAVIS et al  are analogous art because they are from the same field of endeavor of   user identity verification using biometric authentication.  Therefore, at the time of effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in art to modify DAVIS et al   method to further include the features of responsive to the determining that the brightness differential is greater than the pre-determined brightness differential value, dynamically increasing or decreasing brightness of one or more areas of the screen to establish the brightness differential to be smaller than, or equal to, the pre-determined brightness differential within the range taught by FAN et al since such arrangements would be desirable to the users to dynamically adjust/ balance the illumination levels for different portions of the screen by satisfying a suitable face authentication condition  (note, FAN et al, para. [0006], [0047])
Regarding claim 16, it is rejected applying as same motivation and rationale applied above rejecting claim 15, furthermore, DAVIS et al  teaches the method wherein the  (note para. [0005], [0077], [0110]: adjusting illumination level by camera capturing images) Furthermore, FAN et al teaches wherein the pre-determined brightness differential value brightness comprises a second brightness differential between the bright areas of the user’s face and dark areas of the user’s face (note para. [0059]: prompt user to find a location without the bright light to perform the face liveness detection if the face to be verified is illuminated by the bright light; and para. [0130]:  When the position of the luminous area of the first area 151 changes relative to the face to verified … the position of the illumination light can be dynamically changed; see also para. [0006])
Regarding claim 17, it is rejected applying as same motivation and rationale applied above rejecting claim 15, furthermore, DAVIS et al  teaches the method wherein dynamically increasing or decreasing brightness of one or more screen areas comprises increasing brightness of screen areas which oppose areas of the user’s face which have brightness levels which are below the  (note para. [0005]: controlling the lighting assemblies such that the face is evenly illuminated; and para.  [0077], [0110]: adjusting illumination level by camera capturing images) Furthermore, FAN et al teaches decreasing brightness of one or more screen areas comprises increasing brightness of screen areas which oppose areas of the user’s face which have brightness levels which are below the range of brightness levels suitable for authentication processing (note  para. [0059]: prompt user to find a location without the bright light to perform the face liveness detection if the face to be verified is illuminated by the bright light; and para. [0130]:  When the position of the luminous area of the first area 151 changes relative to the face to verified … the position of the illumination light can be dynamically changed)
Regarding claim 18, it is rejected applying as same motivation and rationale applied above rejecting claim 15, furthermore, DAVIS et al  teaches the method wherein dynamically increasing or decreasing brightness of one or more  areas of the screen comprises decreasing brightness of an area of the screen  which oppose areas of the user’s face which have brightness levels which are above the  (note para. [0005]: controlling the lighting assemblies such that the face is evenly illuminated; and para.  [0077], [0110]: adjusting illumination level by camera capturing images) Furthermore, FAN et al teaches decreasing brightness of an area of the screen  which oppose areas of the user’s face which have brightness levels which are above the range of brightness differential suitable for authentication processing (note  para. [0059]: prompt user to find a location without the bright light to perform the face liveness detection if the face to be verified is illuminated by the bright light; and para. [0130]:  When the position of the luminous area of the first area 151 changes relative to the face to verified … the position of the illumination light can be dynamically changed; see also para. [0006])
Regarding claim 19, DAVIS et al  teaches the method wherein the monitoring and dynamically increasing or decreasing brightness of one or more  areas of the screen occurs in real time during the authentication session to adjust to changes in illumination of the user’s face which occur during the authentication session (note para. [0005]: controlling the lighting assemblies such that the face is evenly illuminated; note para. [0024], [0109]: creating balanced/ normalized illumination of user face)
Regarding claim 20, DAVIS et al teaches the method of claim 15 wherein the authentication session includes capturing a first image with the camera separated from the user’s face by a first distance and capturing a second image with the camera separated from the user’s face by a second distance, the second distance being different than the first distance (note para. [0024], [0211], [0301]: capturing face images from different moving distances), and adjusting screen brightness during capture of the first image and the second image to maintain facial illumination within a range which causes the user’s face in the first image and the second image to be at a brightness level that is within a predetermined range of brightness levels which are suitable for authentication processing (note para. [0024], [0211], [0301], [0344]: verifying face images from different moving distances)

  Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTO ABEDIN whose telephone number is 571-272-3551.  The examiner can normally be reached on M-F from 10:00 AM to 6:30 PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:// www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jung (Jay) Kim, can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHANTO ABEDIN/                Primary Examiner, Art Unit 2494